Citation Nr: 1635387	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  07-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an extraschedular disability rating in excess of 20 percent for left shoulder osteoarthritis with biceps tendonitis.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In connection with his appeal, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board hearing at the RO in August 2010.  The Veteran also presented testimony before a Decision Review Officer (DRO) at the RO in November 2009.  Transcripts of the hearings are associated with the claims file.  

During the course of the Veteran's appeal, it has been determined that the Veteran has raised the issue of entitlement to TDIU.  See November 2011 AMC Memorandum (explaining that the December 2010 VA examination inferred the issue of TDIU).  The CAVC has held that a claim for TDIU is part of an increased rating claim when such is raised by the record during the course of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This case was previously before the Board in July 2013.  At that time, the Board remanded the issues for additional development, and now the appeal has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated. 

Following the most recent readjudication of the remaining claims in the May 2015 supplemental statement of the case (SSOC), additional pertinent medical evidence from the Capen Industrial Rehabilitation Services dated from May 2013, was added to the claims file in January 2016.  To date, this pertinent evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative is of record.  The new regulations do not apply to this claim, as the Substantive Appeal for this claim was received in June 2007.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154; 38 U.S.C.A. § 7105(e).  Thus, the Board sent the Veteran and his representative a letter in June 2016 and again in July 2016 asking whether the Veteran waived his right to have the AOJ consider this additional evidence in the first instance.  The letter informed the Veteran that if he did not respond within 45 days, then the Board would assume that the Veteran did not wish for the Board to decide these claims at this time, and the Board would accordingly remand these claims back to the AOJ for review.  A response received in July 2016 indicated that the Veteran did not waive his right to have the AOJ consider this additional evidence in the first instance.  Therefore, the Board finds that the Veteran wants these claims remanded back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Review the new evidence submitted since the May 2015 SSOC and readjudicate the Veteran's claims of:  (a)  entitlement to an extraschedular disability rating in excess of 20 percent for left shoulder osteoarthritis with biceps tendonitis.  (b) entitlement to TDIU.

2.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




